Per Curiam.
This appeal presents for review a final decree of the Court below and involves a question of fact *160only. There is conflict in the evidence, but there is in the record ample evidence to sustain the decree of the chancellor. Upon the familiar principle that where testimony is conflicting, but there is evidence sufficient to support the finding of the chancellor upon questions of fact, the decree will not be reversed unless it clearly appears to be erroneous, .the decree in this case will be affirmed. Smith v. Dowling, 81 Fla. 867, 89 South. Rep. 315; Travis v. Travis, 81 Fla. 309, 87 South. Rep. 762; Hill v. Beacham, 79 Fla. 430, 85 South. Rep. 147; Douglass v. Ogle, 80 Fla. 42, 85 South. Rep. 243; Whidden v. Rogers, 78 Fla. 93, 82 South. Rep. 611; Boyd v. Gosser, 78 Fla. 64, 82 South. Rep. 758, 6 A. L. R. 500.
Affirmed.
Whitfield, West and Terrell, J. J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.